DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 7/11/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, and 7-14 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, and 7-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, and 7-14. Are allowable over the prior art because the Examiner found that none of the cited prior art discloses wherein the active current source comprises a first current source and a second current source, the first current source is coupled between one of the two input terminals and a supply voltage, the second current source is coupled between the one of the two input terminals and a ground voltage, and the first current source and the second current source are controlled according to the control voltage in combination with the rest of the claimed elements.
Examiner found closest prior art to be Xu (US 2018/0055409 A1) that uses two current sources in a sensor circuit (eg. Fig. 1, circuit 140 I1 and I2). Xu does not teach the first current source being between two input terminals and a supply voltage and the second current source between one of the two input terminals and a ground voltage where they are controlled according to the control voltage. 
Another close prior art is Peschke (US 9667233 B2) which discloses a compensation circuit for offset voltage in a measurement amplifier that uses a current source and two A/D converters (eg. Fig. 3) but the A/D converters are not converting two output signals and generate a digital differential output signal and the converting operation upon a common mode signal of the two output signals to generate a digital common mode signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792